Memorandum, Judgment of conviction affirmed.
In our opinion, defendant’s guilt of violating the Agriculture and Markets Law (§ 353) (failure to provide proper sustenance to an animal) was proven beyond a reasonable doubt. Regardless of the possible culpability of the owners of the gelding, it was clearly established that defendant was in charge of feeding the gelding for the three months prior to its demise, that he was aware of its loss of weight, and that he gave it back to its owners in such a state of malnutrition that it was mercifully destroyed.
Although we are in agreement with the trial court’s finding that the evidence was ample to establish a culpable state of mind on the part of defendant, we do not, under the present circumstances, think it necessary to pass upon the issue of whether the subject offense is one of strict liability or mental culpability (cf. Agriculture and Markets Law, § 43; Penal Law, §§ 15.00-15.15; former Penal Law, § 185; People v. Wright, 19 Misc. 135, 136, 137).
Concur — Hogan, P. J., Farley and Gtagliardi, JJ.